UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 0-17821 ALLION HEALTHCARE, INC. (Exact Name of registrant as specified in its charter) Delaware 11-2962027 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1660 Walt Whitman Road, Suite 105, Melville, NY 11747 (Address of principal executive offices) Registrant’s telephone number: (631)547-6520 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. xYes ¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer¨ Accelerated Filerx Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨Yes xNo As of August 3, 2007 there were 16,203,666 shares of the Registrant’s common stock, $.001 par value, outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Forward Looking Statements 3 Item1: Financial Statements: Condensed Consolidated Balance Sheets as of June 30,2007 (Unaudited) and December31, 2006 4 Condensed Consolidated Statements of Income for the Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item3: Quantitative and Qualitative Disclosures about Market Risk 19 Item4: Controls and Procedures 19 PART II. OTHER INFORMATION Item1: Legal Proceedings 20 Item1A: Risk Factors 20 Item2: Unregistered Sales of Equity Securities and Use of Proceeds 21 Item3: Defaults Upon Senior Securities 21 Item4: Submission of Matters to a Vote of Security Holders 21 Item5: Other Information 21 Item6: Exhibits 22 ALLION HEALTHCARE, INC. AND SUBSIDIARIES PART I. FINANCIAL INFORMATION Forward-Looking
